DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Damlis (U.S. Pat. No. 5,516,260).
Regarding claim 1, Damlis discloses an impingement insert (57B) for a turbomachine component (vane 34, comprising airfoil 44), the impingement insert comprising: a first body part (pressure side wall of insert 57B, see annotated Fig. 4A below) having an inner surface (54) and an outer surface (see annotated Fig. 4A below); a first contact part (points of contact of the first body part outer surface with ribs 58, see annotated Fig. 4A below) at the outer surface of the first body part and configured to contact the turbomachine component (see annotated Fig. 4A below); a second body part (suction side 

    PNG
    media_image1.png
    519
    575
    media_image1.png
    Greyscale

Regarding claim 2, Damlis further discloses that the elastic part and the first and the second body parts are formed integrally (see annotated Fig. 4A above and Col. 6, ln 13-28 and ln 46-59; here it is visually apparent that the elastic part and the first and second body parts are integrally formed).
Regarding claim 3, Damlis further discloses that the elastic part has a bent plate shape (see Fig. 3 and annotated Fig. 4A above, and Col. 6, ln 13-28 and 46-59; here it is clear that all walls forming the insert extend radially through the inner cavity of the vane, therefore the elastic part (trailing edge side bend) extends in the form of a bent plate shape), and is positioned between the first and the second body parts to define, along with the seal part, the flow channel (see annotated Fig. 4A above).
Regarding claim 4, Damlis further discloses the seal part is configured to maintain a sealed state while the separation between the first contact part and the second contact part is increased or 
Regarding claim 5, Damlis further discloses that the seal part comprises: a first seal member (82) extending from the first body part (see annotated Fig. 4A above); a second seal member (80) extending from the second body part (see annotated Fig. 4A above); wherein the first seal member and the second seal member extend towards each other forming an overlapping region (see annotated Fig. 4A above) to form a sealed state of the seal part, wherein the overlapping region includes at least a part of the first seal member and at least a part of the second seal member (see annotated Fig. 4A above, Col. 6, ln 46-59, and Col. 7, ln 8-12).
Regarding claim 6, Damlis further discloses that the first seal member and the second seal member are in contact with each other in the overlapping region to form the sealed state of the seal part (see annotated Fig. 4A above, Col. 6, ln 46-59, and Col. 7, ln 8-12).
Regarding claim 7, Damlis further discloses that the part of the first seal member and/or the part of the second seal member are configured to slide relative to each other in a to-and-fro direction while maintaining contact with each other in the overlapping region (see annotated Fig. 4A above, Col. 6, ln 46-59, and Col. 7, ln 8-12; here it is visually apparent that, since the seal part comprises overlapping portions 80 and 82 are in contact with each other over most of the length of these portions, and are aligned with the to-and-fro direction of increasing/decreasing separation between the first body part and second body part, it follows that these portions may simply shift over each other when the insert is 
Regarding claim 12, Damlis further discloses that the turbomachine component comprises an airfoil (44) having an airfoil wall (see annotated Fig. 4A above) defining an internal space (50) of the airfoil (see Fig. 4-4A and Col. 5, ln 48-67); at least one cooling channel (50B) formed in the internal space of the airfoil; and an impingement insert (57B) inserted in the cooling channel, wherein the impingement insert is according to claim 1 (see in re claim 1), and wherein the first and the second contact parts are in contact with the airfoil wall (see annotated Fig. 4A above).
Regarding claim 13, Damlis further discloses that the elastic part of the impingement insert is in deformed state due to the first and the second contact parts being in contact with the airfoil wall (see annotated Fig. 4A above, Col. 6, ln 13-28, and Col. 7, ln 8-12; here it is clear from the cited text that the insert is sized to be larger than the cavity into which it is disposed, and therefore that the first and second body parts of the insert must be brought closer together by bending (deforming) the elastic portion inward in order for the insert to be disposed within the vane cavity as depicted in Fig. 4A, with the first body part and second body part contacting the inner walls of the airfoil, therefore it follows that this deformation is then maintained due to the contact of the first body part and second body part with the inner walls of the airfoil).
Regarding claim 14, Damlis further discloses that the turbomachine component is a vane (34) of a gas turbine (see Fig. 1-3, Col. 1, ln 12-14, and Col. 5, ln 13-26).
Regarding claim 15, Damlis further discloses that the elastic part and the first and the second body parts are formed integrally (see annotated Fig. 4A above and Col. 6, ln 13-28 and ln 46-59; here it is visually apparent that the elastic part and the first and second body parts are integrally formed).
Regarding claim 16, Damlis further discloses that the elastic part has a bent plate shape (see Fig. 3 and annotated Fig. 4A above, and Col. 6, ln 13-28 and 46-59; here it is clear that all walls forming the 
Regarding claim 17, Damlis further discloses the seal part is configured to maintain a sealed state while the separation between the first contact part and the second contact part is increased or decreased resulting from a deformation of the elastic part or from the force applied by the elastic part (see annotated Fig. 4A above, Col. 6, ln 46-59, and Col. 7, ln 8-12; here it is clear that, since the seal part comprises overlapping portions 80 and 82, which are in contact with each other over most of the length of these portions, it follows that these portions may simply shift over each other when the insert is deformed such that the first body part and second body part are separated or brought together, thereby maintaining contact with each other and maintaining a barrier to fluid escaping the flow channel 50B).
Regarding claim 18, Damlis further discloses that the seal part comprises: a first seal member (82) extending from the first body part (see annotated Fig. 4A above); a second seal member (80) extending from the second body part (see annotated Fig. 4A above); wherein the first seal member and the second seal member extend towards each other forming an overlapping region (see annotated Fig. 4A above) to form a sealed state of the seal part, wherein the overlapping region includes at least a part of the first seal member and at least a part of the second seal member (see annotated Fig. 4A above, Col. 6, ln 46-59, and Col. 7, ln 8-12).
Regarding claim 19, Damlis further discloses that the first seal member and the second seal member are in contact with each other in the overlapping region to form the sealed state of the seal part (see annotated Fig. 4A above, Col. 6, ln 46-59, and Col. 7, ln 8-12).
Regarding claim 20, Damlis further discloses a gas turbine (10) comprising a turbomachine component (34), wherein the turbomachine component is according to claim 12 (see in re claim 12).

Claim(s) 1-5, 8-9, 12, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taeck (U.S. Pat. No. 6,439,847 B2).
Regarding claim 1, Taeck discloses (Fig. 1-2b and 3a-3b) an impingement insert (6) for a turbomachine component (turbine blade 1), the impingement insert comprising: a first body part (see annotated Fig. 2b below) having an inner surface and an outer surface (see annotated Fig. 2b below); a first contact part (see the corrugated peaks which form channels 15 between them in the outer wall of the insert 6 of Fig. 3a) at the outer surface of the first body part and configured to contact the turbomachine component (see Fig. 3a and Col. 4, ln 49-58; here it is visually apparent that the outer surface of the first and second body parts of the insert includes peaks which contact the wall of the airfoil portion 3 of the turbine blade, therefore these peak portions may be considered contact parts); a second body part (see annotated Fig. 2b below) having an inner surface and an outer surface (see annotated Fig. 2b below); a second contact part (see the corrugated peaks which form channels 15 between them in the outer wall of the insert 6 of Fig. 3a) at the outer surface of the second body part and configured to contact the turbomachine component (see Fig. 3a and Col. 4, ln 49-58; here it is visually apparent that the outer surface of the first and second body parts of the insert includes peaks which contact the wall of the airfoil portion 3 of the turbine blade, therefore these peak portions may be considered contact parts); a flexible mechanical seal part (see overlap at 16) between the first body part and the second body part (see annotated Fig. 2b below and Col. 3, ln 67 – Col. 4, ln 6); a flow channel (see portion of cavity 5 internal to insert 6) for cooling air, defined by the flexible mechanical seal part and the inner surfaces of the first and the second body parts (see Fig. 1-2b), and wherein at least one of the first and the second body parts includes one or more impingement holes (8) for ejecting impingement jets (18) of cooling air from the flow channel (see Fig. 2a-2b and Col. 3, ln 39-45); and an elastic part (see annotated Fig. 2b below) connected to the first and the second body parts and configured to apply a force, when deformed, on the first and/or the second body parts in a direction of 

    PNG
    media_image2.png
    511
    915
    media_image2.png
    Greyscale

Regarding claim 2, Taeck further discloses that the elastic part and the first and the second body parts are formed integrally (see Fig. 1-2b and Col. 3, ln 49 – Col. 4, ln 6; here it is clear that the elastic part and the first and the second body parts are formed integrally of shape memory alloys).
Regarding claim 3, Taeck further discloses that the elastic part has a bent plate shape, and is positioned between the first and the second body parts to define, along with the seal part, the flow channel (see Fig. 1-2b; here it is clear from Fig. 1 that the elastic portion as labeled in the annotated Fig. 2b above extends vertically in a bent-plate shape).
Regarding claim 4, Taeck further discloses that the seal part is configured to maintain a sealed state while the separation between the first contact part and the second contact part is increased or decreased resulting from a deformation of the elastic part or from the force applied by the elastic part (see Fig. 2a-2b; here it is clear that an overlap between the first contact part and second contact part remains despite the increased separation between the parts when the insert is expanded in Fig. 2a).
Regarding claim 5, Taeck further discloses that the seal part comprises: a first seal member (see annotated Fig. 2b above) extending from the first body part; a second seal member (see annotated Fig. 2b above) extending from the second body part; wherein the first seal member and the second seal member extend towards each other forming an overlapping region (overlap of 16) to form a sealed state of the seal part, wherein the overlapping region includes at least a part of the first seal member and at least a part of the second seal member (see annotated Fig. 2b above and Col. 3, ln 67 – Col. 4, ln 6).
Regarding claim 8, Taeck further discloses that the first seal member and the second seal member are spaced apart from each other in the overlapping region to define a tortuous channel thereinbetween to form the sealed state of the seal part (see annotate Fig. 2b below; here it is visually apparent that the first and second seal members are spaced apart, allowing a tortuous path for flow to pass through the tortuous channel between the overlapping first and second seal members).

    PNG
    media_image3.png
    495
    870
    media_image3.png
    Greyscale

Regarding claim 9, Taeck further discloses that the first seal member and/or the second seal member are configured to move in a to-and-fro direction relative to each other while maintaining the tortuous channel (see Fig. 2a- 2b and Col. 3, ln 67 – Col. 4, ln 6; here it is clear that as the insert expands and contracts, the first and second seal members move in a to-and-fro direction relative to each other while maintaining the overlap, and thus while also maintaining the tortuous channel).
Regarding claim 12, Taeck further discloses a turbomachine component (turbine blade 1) for a gas turbine, the turbomachine component comprising: an airfoil (3) having an airfoil wall defining an internal space of the airfoil (see Fig. 1-2b and 3a-3b and Col. 3, ln 16-48); at least one cooling channel (5) formed in the internal space of the airfoil (see Fig. 1-2b and 3a-3b and Col. 3, ln 16-48); and an impingement insert (6) inserted in the cooling channel, wherein the impingement insert is according to claim 1 (see in re claim 1), and wherein the first and the second contact parts are in contact with the airfoil wall (see Fig. 1-2b and 3a-3b and Col. 4, ln 49-58).
Regarding claim 14, 
Regarding claim 15, Taeck further discloses that the elastic part and the first and the second body parts are formed integrally (see Fig. 1-2b and Col. 3, ln 49 – Col. 4, ln 6; here it is clear that the elastic part and the first and the second body parts are formed integrally of shape memory alloys).
Regarding claim 16, Taeck further discloses that the elastic part has a bent plate shape, and is positioned between the first and the second body parts to define, along with the seal part, the flow channel (see Fig. 1-2b; here it is clear from Fig. 1 that the elastic portion as labeled in the annotated Fig. 2b above extends vertically in a bent-plate shape).
Regarding claim 17, Taeck further discloses that the seal part is configured to maintain a sealed state while the separation between the first contact part and the second contact part is increased or decreased resulting from a deformation of the elastic part or from the force applied by the elastic part (see Fig. 2a-2b; here it is clear that an overlap between the first contact part and second contact part remains despite the increased separation between the parts when the insert is expanded in Fig. 2a).
Regarding claim 18, Taeck further discloses that the seal part comprises: a first seal member (see annotated Fig. 2b above) extending from the first body part; a second seal member (see annotated Fig. 2b above) extending from the second body part; wherein the first seal member and the second seal member extend towards each other forming an overlapping region (overlap of 16) to form a sealed state of the seal part, wherein the overlapping region includes at least a part of the first seal member and at least a part of the second seal member (see annotated Fig. 2b above and Col. 3, ln 67 – Col. 4, ln 6).
Regarding claim 20, Taeck further discloses a gas turbine comprising a turbomachine component (Col. 3, ln 15-18), wherein the turbomachine component is according to claim 12 (see in re claim 12).

Allowable Subject Matter
Claim(s) 10-11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the limitations of claim 10 requiring that at least one of the first seal member and second seal member “has a corrugated shape having at least one groove” in line 2 and “is configured to receive a part of the other of the first seal member and the second seal member to form an interdigitated arrangement in the overlapping region” in lines 2-4 , in conjunction with the limitations of claims 1 and 5, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, while both Damlis and Taeck teach the overlapping first seal member and second seal member arrangement of claim 5, to the Examiner’s best knowledge, neither of these references teach or suggest the corrugated seal members which cooperate in an interdigitated arrangement, as required by the above cited limitations.  Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (seals for impingement cooling structures within gas turbine engines) discloses all of the limitations of claim 10, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 10 to be obvious.  It is thus concluded that, due to the limitation designated above, the claim language of claim 10 is patentably distinct over prior art.
Regarding claim 11, the limitation of claim 11 requiring that “the first seal member comprises one or more first protrusions extending from the first surface towards the second surface; and/or 
Specifically, while both Damlis and Taeck teach the overlapping first seal member and second seal member arrangement of claim 5, to the Examiner’s best knowledge, neither of these references teach or suggest the protrusions of the above cited limitations.  Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (seals for impingement cooling structures within gas turbine engines) discloses all of the limitations of claim 11, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 11 to be obvious.  It is thus concluded that, due to the limitation designated above, the claim language of claim 11 is patentably distinct over prior art.









Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes 
Guy (US Pat. No. 4,257,734), which discloses an impingement insert (21) for a gas turbine vane (see Fig. 1-5), wherein the insert is configured to be elastically deformed (squeezed) during insertion in order to fit tightly within the vane (Col. 3, ln 16-34).
Snider (US Pat. Pub. No. 2018/0163555 A1), which discloses an impingement insert (175) installed within the airfoil section of a turbine blade ( ), the impingement insert including a first contact part (188) on the outer surface of the pressure side wall of the insert and a second contact part (190) on the outer surface of the suction side wall of the insert (see Fig. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JUSTIN D SEABE/Primary Examiner, Art Unit 3745